DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-10 and 13-16, drawn to a method for determining antioxidant power of a sample of a biological fluid or a food and an in vitro diagnostic method for assessing oxidative stress in a subject.

Group II, claim(s) 11 and 12, drawn to a kit for determining antioxidant power of a sample of a biological fluid or a food.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. a sample that is a biological fluid, and
B.  a sample that is a food.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-8, 11, and 12.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a chromogenic peroxidase substrate and an aqueous solution of metal nanoparticles, wherein said metal nanoparticles comprise platinum, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Moglianetti ("Platinum nanozymes recover cellular ROS homeostasis in an oxidative stress-mediated disease model," Nanoscale, 2016, 15 January 2016). Moglianetti discloses the chromogenic peroxidase substrate 3,3',5,5'-tetramethylbenzidine (TMB) and an aqueous solution of platinum nanoparticles Pt5 or Pt20 (page 3749, left col. third para.: Analysis of peroxidase-like activity).
During a telephone conversation with Malaika Tyson on 7 September 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 13-16, and the species of the sample being a biological fluid.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11 and 12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claim 10 is withdrawn from further consideration by the examiner as being drawn to a non-elected species, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 9 has been amended to recite that "the biological fluid comprises saliva, blood, sweat and urine."
Amendments are not permitted to introduce new matter into national stage applications filed under 35 USC 371. The amendment to recite that the biological fluid comprises a combination of saliva, blood, sweat and urine lacks written description support in application PCT/IB2018/051813 and is new matter.
Application PCT/IB2018/051813 teaches that the biological fluid is saliva, blood, sweat or urine (original claim 9; page 1, third para.) and also teaches diluting a sample with an aqueous solution (page 7). The original disclosure does not teach combining saliva, blood, sweat or urine with different types of biological fluid.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the biological sample." There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation a sample of a biological fluid or a food, and the claim also recites "the color intensity being proportional to the antioxidant power of the biological sample," which suggests a narrower statement of the limitation, limiting the sample to a biological sample. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 recites the limitation "a disease selected from the group comprising kidney damage, gout, endometriosis, diabetes and cancer." The transitional term "comprising" is open-ended. See MPEP 2111.03. It is unclear whether the disease must be one of the group consisting of kidney damage, gout, endometriosis, diabetes and cancer, or whether the scope of claim 14 permits the disease to be some other disease that falls within the open-ended group of claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun ("DNA-stabilized bimetallic nanozyme and its application on colorimetric assay of biothiols," Biosensors and Bioelectronics 2015).
Regarding claims 1-3, Sun discloses a method for a sample of a biological fluid (human serum samples, Section 2.5, page 1040; last sentence of Conclusion, page 1045), comprising the steps of: 
contacting the sample with an aqueous solution of metal nanoparticles, wherein said metal nanoparticles comprise platinum optionally in combination with gold (700 nM Au2Pt1, Section 2.5, page 1040; section 2.2, page 1039), 
an oxidizing agent that is hydrogen peroxide (125 mM H2O2, Section 2.5, page 1040), and 
a chromogenic peroxidase substrate that is 3,3',5,5'-tetramethylbenzidine (TMB) (0.125 mM TMB, Section 2.5, page 1040), and 
detecting color intensity of a final solution thereby obtained (Fig. 5a; Fig. S12).
Regarding the limitation "A method for determining antioxidant power of a sample of a biological fluid or a food," a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Sun discloses a working example of a diluted human serum sample that is spiked with cysteine (Section 2.5, page 1040) and more generally teaches using the disclosed method for the detection of biothiols in biological fluids (last sentence of Conclusion, page 1045). Accordingly, the limitation of the preamble that is linked to the body of the claim (the sample being a biological fluid or a food) is disclosed by Sun.
Regarding the limitation "the color intensity being proportional to the antioxidant power of the biological sample," this is a statement of putative fact rather than a positively recited step that a user must perform. Because Sun discloses using the specific reagents of the invention in a sample that is a biological fluid, it is presumed to be inherent to Sun that the resulting color intensity is proportional to the antioxidant power of the biological sample, as evidenced by the instant disclosure.
Regarding claim 4, Sun discloses that said metal nanoparticles have a diameter varying within the range of from 0.1 nm to 1000 nm (Fig. 2d).
Regarding claim 5, Sun discloses that the final solution is prepared in a buffer solution having a pH comprised between 1 and 7 (pH 4.0, Section 2.5, page 1040).
Regarding claim 6, Sun discloses that the color intensity of the final solution detectable with the naked eye (Fig. 5a) and because Sun's reaction mixtures are handled manually, implicitly discloses that the color intensity of the final solution is detected with the naked eye of the person performing the UV-visible spectroscopy.
Regarding claim 7, Sun discloses that the color intensity of the final solution is detected by UV-visible spectroscopy (page 1039, section 2.4, first para.; Fig. S12).
Regarding claim 8, Sun discloses that the color intensity of the final solution is detected by measuring absorbance at a wavelength between about 600 and 700 nm (652 nm, page 1039, section 2.4, first para.; Fig. S12).
Regarding claim 13 and the limitation "An in vitro diagnostic method for assessing oxidative stress in a subject," a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
The sole step of claim 13 is "determining antioxidant power of a biological fluid sample from the subject by the method of claim 1." Under a first interpretation, this claimed step of "determining antioxidant power… by the method of claim 1" is broadly interpreted to require no more steps than are required by the method of claim 1, including no additional mental step. Under this first interpretation, because Sun discloses the method of claim 1 in a biological fluid sample from a subject, as set forth above, and because Sun's method of detecting biothiols in biological fluids is held to inherently be a determination of antioxidant power as evidenced by the instant disclosure, Sun discloses the required limitations of the determining step of claim 13. Under a second interpretation, Sun's quantitative detection of biothiols can be interpreted as a determination of an antioxidant power given that (i) biothiols are antioxidants and (ii) "antioxidant power" does not have a singular meaning and unit of measurement.
Regarding the limitation "wherein a decreased antioxidant power of the biological fluid sample from the subject compared to a reference sample or value is indicative of the oxidative stress of the subject," this is a statement of putative fact rather than a positively recited step and is presumed to be inherently true as evidenced by the instant disclosure. Claim 13 does not require a step of comparing.
Regarding claim 14, Sun teaches detection of thiol-containing compounds in biological fluids for the clinical diagnosis of various diseases (page 1038, first para.). Accordingly, Sun teaches that the subject is suffering or is suspected to be suffering from a disease selected from the group comprising kidney damage, gout, endometriosis, diabetes, cancer, and any other disease encompassed by Sun's disclosure of "various diseases." As noted above in the rejection under 35 USC 112(b) regarding the limitation "a disease selected from the group comprising kidney damage, gout, endometriosis, diabetes and cancer," the transitional term "comprising" is open-ended. See MPEP 2111.03. It is unclear whether the disease must be one of the group consisting of kidney damage, gout, endometriosis, diabetes and cancer, or whether the scope of claim 14 permits the disease to be some other disease that falls within the open-ended group of claim 14. For purposes of this rejection, the broader claim interpretation is applied.
Regarding claims 15 and 16, because Sun teaches that the subject is suffering or is suspected to be suffering from a disease (second choice of claim 14), and because claims 15 and 16 do not require that the subject is suspected of conducting or conducts a health-damaging lifestyle (first choice of claim 14), claims 15 and 16 are anticipated. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13-18 of copending Application No. 16/980027 in view of He ("Design of AgM Bimetallic Alloy Nanostructures (M=Au, Pd, Pt) with Tunable Morphology and Peroxidase-Like Activity," Chem. Mater. 2010). 
The instant claims recite metal nanoparticles that comprise platinum optionally in combination with gold, palladium and/or silver, while the reference claims recite palladium nanoparticles. 
The reference claims do not recite metal nanoparticles that comprise platinum.
In the analogous prior art of detecting an antioxidant (ascorbic acid) by inhibiting the colorimetric oxidation catalyzed by AgPd nanocrystals of the chromogenic peroxidase substrate o-phenylenediamine (OPD) by hydrogen peroxide (Fig. 6; page 2994, para. bridging cols.), He discloses silver bimetallic nanoparticles that comprises either gold, palladium, or platinum (abstract). He teaches the following (page 2994, left col., last full sentences; bolding added):
AgPt NSs (Ag/Pt=1) and AgAu nanoboxes (Ag/Au=1/2) also show catalytic activity for OPD oxidation see Figures S9c and S9d in the Supporting Information). Our findings suggest a new type of candidate for peroxidase mimics.

In view of the teaching by He that AgPt nanospheres are a suitable peroxidase mimic, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the reference claims by substituting metal nanoparticles that comprise platinum optionally in combination with silver, as taught by He.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797